Title: To George Washington from John Christopher Kunze, 7 January 1790
From: Kunze, John Christopher
To: Washington, George


          
            Sir
            Chatham street [New York] N. 24.January the 7. 1790.
          
          Supposing, that many abuse Your Condescension by taking up Your previous Time in Conferences of an indifferent Nature, I was not bold enough, to intrude myself into Your Presence, without knowing first Your Pleasure, and wishing nevertheless to lay something before You, that appears to me at least to be not incompatible with Your other high Employments, I take this Method, to communicate it.
          A Year ago I recieved a Letter, directed to my Father in Law,

Mr Muhlenberg, who was then dead already, from one Mr Anton Theodore Brown, in which he acquainted him, that being convinced of the fundamental Errors of that Church, in which he had been a minister for a Number of Years, the Church of Rome, and not finding any Rest in his Soul at the Attempts to counteract the Dictates of his Conscience and Reason, he begged his Advice and adjoining a Testimony from a Lutheran Congregation in Canada, he wished to be approved and confirm’d by him as a Minister of the Lutheran Church. As the Person, to whom the Letter was intended, was not among the living and as no Investigation could be made without Mr Browns personal Attendance, I took no further Notice of this Matter, mistrusting besides the Sincerity of the Motives a little.
          This Gentleman is now in this City and hath by his Testimonials, Conversation, preaching in my Church and Marks of Self denial removed all my Doubts concerning him. Last Sunday he renounced before my Congregation his former Errors and was taken into the Communion of the Lutheran Church.
          His Employment in Canada was preaching among the Indians he being a Missionary to them, and for some Years Superior for Six Indian Missions, and understands therefore the Language of the Northern Indians. At present he recieves a little Support from my Vestry and from the german Society in this Town, till I can find an Opportunity, to recommand him to a german Lutheran Congregation in the State.
          Yesterday I recieved a Letter from him, which I take the liberty to inclose with an annexed Translation. In a Conversation which I had afterwards with him I could not but judge his Zeal for the Indians commandable, and though I am entirely ignorant of the Practicability of his Proposals, yet I thought it my Duty to lay the Matter before the President of the United States, as we have the Happiness, to be govern’d by a Man, who with the Hero unites the Christian and the Friend of Mankind. Our Government, I know dos’ not interfere in Matters of Religion, but to give a small Salary to an Indian Preacher, might perhaps, as Mr Brown imagines, be consider’d in a political Light. At all Events, I think, the President will perhaps deem this truly pious man not unworthy of a kind and condescending Attention, and pardon the Freedom of the Person, who introduced

him to His Notice. I am with profound Deference and Respect Sir Your most devoted Servant
          
            John Christopher KunzeLutheran Minister in the City of New York
          
        